Exhibit 10.1

 

AWARD AGREEMENT

Under the


LOUISIANA-PACIFIC CORPORATION


1997 INCENTIVE STOCK AWARD PLAN


 

NONQUALIFIED STOCK OPTION

 

Corporation:

 

Louisiana-Pacific Corporation

 

 

414 Union Street

 

 

Suite 2000

 

 

Nashville, Tennessee 37219

Participant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grant Date:

 

February 4, 2005

 

 

 


OPTION:


 


A NONQUALIFIED STOCK OPTION


 


 


 

Option Shares:

 

         Shares

 

 

 

Exercise Price:

 

$         per Share

 

Subject to the terms and conditions of the Louisiana-Pacific Corporation 1997
Incentive Stock Award Plan, as amended, (the “Plan”) and this Agreement,
effective as of the Grant Date, Corporation grants to Participant the Option to
purchase the Option Shares at the Exercise Price.

 

The provisions of Appendix A attached to this Agreement are incorporated by
reference as part of this Agreement.

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

 

 

Participant

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

To

Award Agreement for Nonqualified Stock Option

 

This Award Agreement evidences the grant of a Non-qualified Stock Option (the
“Option”) to Participant under the Plan.

 

Capitalized terms are defined in Section 8.

 

1.  Option Shares; Adjustment

 

In the event of a declaration of a stock dividend or a stock split (whether
effected as a dividend or otherwise) by Corporation where the record date for
such dividend or stock split is after the Grant Date, the number of Option
Shares and the Exercise Price will automatically be adjusted proportionately to
reflect the effect of such dividend or stock split.

 

2.  Terms of the Option

 

The Option is subject to all applicable provisions of the Plan and to the
following terms and conditions:

 

2.1           Nonqualified Stock Option.  The Option is not intended to qualify
as an incentive stock option meeting the requirements of IRC § 422.

 

2.2           Term.  The term of the Option extends ten years from the Grant
Date unless terminated earlier in accordance with this Agreement.

 

2.3           Exercisability.  The Option initially will not be exercisable and,
unless the Option is terminated or canceled earlier or the exercisability of the
Option is accelerated in accordance with this Agreement, the Option may be
exercised from time to time to purchase a whole number of Option Shares up to
the following limits:

 

(a)           Prior to the first anniversary of the Grant Date, the Option may
not be exercised;

 

(b)           During the one-year period beginning on the first anniversary of
the Grant Date, the Option may be exercised to purchase up to one-third of the
total Option Shares;

 

(c)           During the one-year period beginning on the second anniversary of
the Grant Date, the Option may be exercised to purchase up to two-thirds of the
total Option Shares; and

 

1

--------------------------------------------------------------------------------


 

(d)           On and after the third anniversary of the Grant Date, the Option
may be exercised to purchase all the Option Shares.

 

2.4           Effect of Termination of Employment.  The Option may not be
exercised (in whole or in part) unless Participant is continuously employed by
an Employer from the Grant Date through at least the first anniversary of the
Grant Date.  If Participant ceases to be an Employee for any reason on or after
the first anniversary of the Grant Date, the term of the Option will continue
for the applicable Continuation Period.  The Option will remain exercisable
during the Continuation Period, if at all, only to the extent the Option had
become exercisable pursuant to Sections 2.3 and 2.10 of this Agreement on or
prior to the Termination Date.  The Option, to the extent not previously
exercised, will be canceled automatically at the end of the applicable
Continuation Period.

 

2.5           Method of Exercise.  The Option, or any portion thereof, may be
exercised, to the extent it has become exercisable pursuant to this Agreement,
by delivery of written notice to Corporation stating the number of Shares, form
of payment, and proposed date of closing.

 

2.6           Other Documents.  Upon any exercise of the Option, Participant
must furnish Corporation before the closing of such exercise such other
documents or representations as Corporation may require to assure compliance
with applicable laws and regulations.

 

2.7           Payment.  The Exercise Price for the Shares purchased upon
exercise of the Option must be paid in full in United States dollars at or
before closing by one or a combination of the following:

 

2.7.1        Payment in cash or certified check or bank draft payable to the
order of Corporation;

 

2.7.2        Delivery of previously acquired Shares having a Fair Market Value
equal to the Exercise Price; or

 

2.7.3        By delivery (in a form approved by the Committee) of an irrevocable
direction to a securities broker acceptable to the Committee:

 

(a)           To sell Shares subject to the Option and to deliver all or a part
of the sales proceeds to Corporation in payment of all or a part of the Exercise
Price and withholding taxes due; or

 

(b)           To pledge Shares subject to the Option to the broker as security
for a loan and to deliver all or a part of the loan proceeds to Corporation in
payment of all or a part of the Exercise Price and withholding taxes due.

 

2

--------------------------------------------------------------------------------


 

2.8           Previously Acquired Shares.  Delivery of previously acquired
Shares in full or partial payment for the exercise of the Option is subject to
the following conditions:

 

2.8.1        The Shares tendered must be in good delivery form;

 

2.8.2        Any Shares remaining after satisfying the payment for the Option
will be reissued in the same manner as the Shares tendered;

 

2.8.3        No fractional Shares will be issued and whenever payment of the
full Exercise Price with Shares would require delivery of a fractional Share,
Participant must deliver the next lower whole number of Shares and make a cash
payment to Corporation for the balance of the Exercise Price; and

 

2.8.4        Shares may be tendered in full or partial payment of the Exercise
Price only in connection with the exercise of the Option with respect to at
least 2,000 Shares.

 

2.9           Transferability.

 

2.9.1        General.  Except as provided in Section 2.9.2, the Option is not
transferable other than by will or the laws of descent and distribution and may
be exercised during the lifetime of Participant only by Participant or, in the
case Participant becomes legally incompetent, by Participant’s guardian or legal
representative.  No assignment or transfer of the Option in violation of the
foregoing restriction, whether voluntary, involuntary or by operation of law or
otherwise, except by will or the laws of descent and distribution, will vest in
the assignee or transferee any interest or right whatsoever, but immediately
upon any attempt to assign or transfer the Option, the Option will terminate and
be of no force or effect.  Whenever the word “Participant” is used in any
provision of this Agreement under circumstances where the provision should
logically be construed to apply to the executor, administrator, or the person or
persons to whom this Option may be transferred by will or by the laws of descent
and distribution, it will be deemed to include such person or persons.

 

2.9.2        Permitted Family Transfers.  The Option may be transferred by
Participant, without payment of consideration, to Participant’s immediate family
members or lineal descendants (“Permitted Family Members”), to trusts for the
benefit of Permitted Family Members, or to family partnerships or limited
liability companies of which Participant and Permitted Family members are the
only partners or members.  For purposes of this Section, a transfer of the
Option to a family partnership or limited liability company in exchange for a
partnership or limited liability company interest will be deemed to be a
transfer without payment of consideration.

 

3

--------------------------------------------------------------------------------


 

2.10         Effect of Change in Control.

 

2.10.1      Acceleration of Vesting.  Upon a Change in Control Date, the Option,
to the extent it had not yet become exercisable, will become fully exercisable. 
This acceleration will not extend the date on which the Option terminates.  If,
or to the extent, the acceleration of the exercisability of the Option pursuant
to this Section results in an “excess parachute payment” within the meaning of
Section 280G of the Code, Corporation will reimburse Participant, on an
after-tax basis, for (1) any excise tax imposed by Section 4999(a) of the Code
that is directly attributable to the acceleration of the exercisability of the
Option, and (2) any income taxes and excise taxes imposed on any reimbursement
pursuant to this sentence.  For purposes of computing any after-tax
reimbursement, Participant will be deemed to pay federal, state, and local
income taxes (for the state and locality of Participant’s residence) at the
highest effective combined marginal rates (giving effect to the deductibility of
state and local taxes) for the tax year in which the reimbursement payment is
made.  No reimbursement will be due pursuant to this Section if, or to the
extent, Participant is entitled to payment or reimbursement for the same amounts
under any other agreement with Corporation.

 

2.10.2      Dissolution.  The Option will terminate upon the effective date of a
dissolution or liquidation of Corporation.

 

2.10.3      Merger.  In the event of a merger or consolidation in which
Corporation is not the resulting or surviving corporation (or in which
Corporation is the resulting or surviving corporation but becomes a subsidiary
of another corporation), the Option will automatically be converted into an
option to purchase a number of shares of the stock of the resulting or surviving
corporation (or, in the event Corporation becomes a subsidiary of another
corporation, such other corporation) into which Corporation’s Shares are
converted in the transaction with such terms and conditions, both as to number
of shares, option price, and otherwise, as will substantially preserve the
economic rights and benefits of Participant under this Agreement.

 

3.  Tax Reimbursement

 

It is a condition of Corporation’s obligation to issue Shares in connection with
an exercise of the Option that Participant pay to Corporation, or make provision
satisfactory to Corporation for the payment of, an amount sufficient to provide
for any withholding or similar tax liability imposed on Corporation in
connection with or with respect to any exercise of the Option.

 

4.  Conditions Precedent

 

Corporation will use its best efforts to obtain approval of the Plan and this
Option by any state or federal agency or authority that Corporation determines
has jurisdiction.  If Corporation determines that any required approval cannot
be obtained, this Option will terminate on notice to Participant to that
effect.  Without limiting the

 

4

--------------------------------------------------------------------------------


 

foregoing, Corporation will not be required to issue any Shares upon exercise of
all or any portion of the Option until Corporation has taken all action required
to comply with all applicable federal and state securities laws.

 

5.  Successorship

 

Subject to restrictions on transferability set forth in Section 2.9, this
Agreement will be binding upon and benefit the parties, their successors and
assigns.

 

6.  Notices

 

Any notices under this Option must be in writing and will be effective when
actually delivered personally or, if mailed, when deposited as registered or
certified mail directed to the address of Corporation’s records or to such other
address as a party may certify by notice to the other party.

 

7.  Arbitration

 

Any dispute or claim that arises out of or that relates to this Agreement or to
the interpretation, breach, or enforcement of this Agreement, must be resolved
by mandatory arbitration in accordance with the then effective arbitration rules
of Arbitration Service of Portland, Inc., and any judgment upon the award
rendered pursuant to such arbitration may be entered in any court having
jurisdiction thereof.

 

8.  Defined Terms

 

When used in this Agreement, the following terms have the meaning specified
below:

 

•              Acquiring Person means any person or related person or related
persons which constitute a “group” for purposes of Section 13(d) and Rule13d-5
under the Securities Exchange Act of 1934 (the “Exchange Act”), as such Section
and Rule are in effect as of the Grant Date; provided, however, that the term
Acquiring Person shall not include (a) Corporation or any of its Subsidiaries,
(b) any employee benefit plan or related trust of Corporation or any of its
Subsidiaries, (c) any entity holding voting capital stock of Corporation for or
pursuant to the terms of any such employee benefit plan, or (d) any person or
group solely because such person or group has voting power with respect to
capital stock of Corporation arising from a revocable proxy or consent given in
response to a public proxy or consent solicitation made pursuant to the Exchange
Act.

 

•              Approved Retirement means termination of employment with an
Employer after Participant attains age 60, but only if such retirement is
approved by Corporation’s Chief Executive Officer

 

5

--------------------------------------------------------------------------------


 

(CEO) in his sole discretion and, in the case of termination of the CEO, by the
Compensation Committee of the Board of Directors of the Corporation in its sole
discretion.

 

•              Change in Control of Corporation means:

 

(a)           The acquisition by any Acquiring Person of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of 20 percent or more
of the combined voting power of the then outstanding Voting Securities;
provided, however, that for purposes of this paragraph (a) the following
acquisitions will not constitute a Change in Control:  (i) any acquisition
directly from Corporation, (ii) any acquisition by Corporation, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Corporation or any corporation controlled by Corporation, or (iv)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (i), (ii), and (iii) of paragraph (c) of this definition of Change in
Control; or

 

(b)           During any period of 12 consecutive calendar months, individuals
who at the beginning of such period constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual who becomes a director during the period whose
election, or nomination for election, by Corporation’s stockholders was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board will be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

(c)           Consummation of a reorganization, merger, or consolidation or sale
or other disposition of all or substantially all of the assets of Corporation (a
“Business Combination”) in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Voting Securities outstanding immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50 percent of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns Corporation
or all or substantially all of Corporation’s assets either directly or through
one or more subsidiaries) in substantially the same proportions

 

6

--------------------------------------------------------------------------------


 

as their ownership, immediately prior to such Business Combination, of the
Voting Securities, (ii) no Person (excluding any employee benefit plan, or
related trust, of Corporation or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

 

(d)           Approval by the stockholders of Corporation of any plan or
proposal for the liquidation or dissolution of Corporation.

 

•              Change in Control Date means the first date following the Grant
Date on which a Change in Control has occurred.

 

•              Continuation Period means a period during which the Option
continues to be exercisable after termination of Employment, namely the period
ending on the earlier of the expiration of the original term of the Option or:

 

(a)           If the termination of Employment is by reason of Participant’s
death or Disability, the expiration of one year following the Termination Date;

 

(b)           If the termination of Employment is by reason of Participant’s
Approved Retirement, the expiration of two years following the Termination Date;

 

(c)           In the case of an involuntary termination of Participant’s
Employment by an Employer, the expiration of five business days following the
Termination Date; or

 

(d)           If the termination of Employment is for any other reason, the
expiration of 30 days following the Termination Date.

 

(e)           Notwithstanding (a) through (d) above, if a Participant terminates
Employment for any reason other than involuntary termination by an Employer for
cause and has attained age 55 and completed five years of service (as that term
is defined in the Louisiana-Pacific Retirement

 

7

--------------------------------------------------------------------------------


 

Account Plan) upon the Termination Date, the period ending on the expiration of
the original term of the Option.

 

•              Disability means the condition of being permanently unable to
perform Participant’s duties for an Employer by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or that has lasted or can be expected to last for a continuous period of
at least 12 months.

 

•              Employee and Employment both refer to service by Participant as a
full-time or part-time employee of an Employer, and include periods of illness
or other leaves of absence authorized by an Employer.  A transfer of
Participant’s Employment from one Employer to another will not be treated as a
termination of Employment.

 

•              Employer means Corporation or a Subsidiary of Corporation.

 

•              Termination Date means the date Participant ceases to be an
Employee.

 

•              Voting Securities means Corporation’s issued and outstanding
securities ordinarily having the right to vote at elections of directors.

 

•              Capitalized terms not otherwise defined in this Agreement have
the meanings given them in the Plan.

 

8

--------------------------------------------------------------------------------